GOLDTHWAITE, J.
— The objections to the original bill, for want of equity and multifariousness, cannot prevail. The object of the bill is, the reformation of a deed of gift, drawn by the grantor himself, but which, from his ignorance of the law, was so unskillfully drawn as not to express his intention. The general rule is, that mistakes of law cannot be relieved in equity, and while the policy and correctness of the rule are conceded, there is frequently found some difficulty in its application. There can, we apprehend, be no doubt, that where the instrument speaks the true agreement between the parties, equity cannot reform it, because one or both of them may have mistaken its legal consequences. There is in such a case nothing for equity to lay hold of. The parties have made their own contract, and a court of equity cannot change it. Hunt v. Rousmariere, 1 Pet. 1. Thus, if, in an agreement for the purchase of land, it was stipulated that the vendor should make certain warranties, a mistake as to the legal consequences of such warranties would not authorize an application to a court of chancery for relief, however clearly the mistake was made out. But where the instrument does not express the agreement of the parties, from ignorance or want of skill on the part of the draftsman, or any other cause, it is competent for equity to correct the mistake. Hunt v. Rousmaniere, supra. Thus, if, in the case of the warranties as before stated, the deed was drawn by the one party, and accepted by the other, under the impression that the language of the instrument was sufficient to create the warranties stipulated for, when the terms used were not in law sufficient for that purpose, equity would in that case reform the deed so as to express the true agreement. Although the error- occurred through a mistake or ignorance of the law, the error itself might be more properly considered as a mistake of fact. This principle applies in its full force to the case under consideration, and is sustained by the decisions of this court. Clopton v. Martin, 11 Ala. 187; Stone v. Hale, 17 Ala. 557.
The objection on the ground of multifariousness cannot be *257sustained, for the reason that, although the defendants have separate and distinct rights, yet the object is the reformation of the deed, and the general right claimed by the bill is equally applicable to all the defendants, and such being the case, a demurrer will not hold. Mitford Eq. Pl. by Jeremy, 181-2, and notes a and b ; Stor. Eq. Pl., § 580, et seq.
To the amended bill, however, there was good ground of demurrer. The bill, as originally filed, charged that it was the intention of James Maul, in making the conveyance which it is the object of the bill to reform, to settle the slaves specified therein, to the sole and separate use of the complainant, without being subject to any debts of her husband; and the prayer is, to reform it so as to give effect to the intention of the grantor. The amended bill charges that, at the time of the execution of the conveyance, it was the intention of James Maul, to secure the slaves mentioned therein to the sole and separate use of the complainant during her life, and at her death to her children. It is clear, that the amendment is inconsistent with, and makes a new case from the original bill; and the rule is, that amendments can only be granted, when the bill is found deficient in the proper parties, in the prayer for relief, or j.n the omission or mistake of some fact connected with the substance of the case. Lyon v. Tallmadge, 1 John. Ch. Rep. 184; Verplanck v. Mercantile Ins. Co., 1 Ed. 46. The amendment here makes a new case, because it sets up a different agreement from that charged in the original bill. McKinley v. Irvine, 13 Ala. 181.
The decree of the Chancellor dismissing the bill, must be reversed with costs, and a decree rendered dismissing the bill without prejudice.